DETAILED ACTION
Status of the Application
	Claims 1-10 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The specification is objected to due to the recitation of “UPS2-cc”.  It is believed that the term is “USP2-cc”.  Appropriate correction is required. 

Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. 119(a)-(d) to REPUBLIC OF KOREA 10-2019-0179913 filed on 12/31/2019.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/15/2021 and 12/21/2020  are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings submitted on 1/19/2021 have been reviewed and are accepted by the Examiner for examination purposes.

Claim Objections
Claim 1 is objected to due to the recitation of “performing affinity tag-based first purification a first purification which is an affinity tag-based purification using the lysate obtained in step (b)”.    Appropriate correction is required.
Claim 1 is objected to due to the recitation of “performing second purification through chromatography using the product obtained in Step (d)”.  To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “performing a second purification through chromatography … in step (d)”.  Appropriate correction is required.
Claim 5 is objected to due to the recitation of “wherein, in Step (a), the vector is pET23a-Ub-His6”. To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite  “wherein the vector is pET23a-Ub-His6 in step (a)”. Appropriate correction is required.
Claim 6 is objected to due to the recitation of “wherein, in Step (c), the first purification is performed using Ni-NTA binding to the affinity tag”.  To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite  “wherein the first purification is performed using Ni-NTA binding to the affinity tag in step (c)”.   Appropriate correction is required.
Claim 7 is objected to due to the recitation of “wherein, in Step (d), the affinity tag is separated by treatment with a deubiquitinating enzyme”.  To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “wherein the affinity tag is separated by treatment with a deubiquitinating enzyme in step (d)”.  Appropriate correction is required.
Claim 8 is objected to due to the recitation of “UPS2-cc”.  Abbreviations unless otherwise obvious and/or commonly used in the art, should not be recited in the claims without at least once reciting the entire phrase for which the abbreviation is used. It is also noted that it appears that the actual abbreviation is “USP2-cc”.  It is suggested the claim be amended to recite “ubiquitin specific peptidase 2 catalytic core” at least once.  Appropriate correction is required.
Claim 9 is objected to due to the recitation of “wherein, in Step (e), the chromatography is gel filtration chromatography”.  To enhance clarity and to be consistent with commonly used claim language, 

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite in the recitation of “dialyzing the first purified product and separating the affinity tag from the ubiquitin; (e) performing second purification through chromatography using the product obtained in Step (d); and (f) obtaining only a fraction containing the ubiquitin from the second purified product and concentrating the ubiquitin” for the following reasons.  The term “first purified product” is unclear because one cannot determine if the term refers to the first compound that elutes from the first purification step or if the term refers to all the compounds that bind to the affinity column and are further eluted from the affinity column.  If the intended limitation is “dialyzing the products of the first purification step”, the claim should be amended accordingly. In addition, the term “a fraction containing the ubiquitin from the second purified product” is unclear and confusing because one cannot determine if the term “second product” refers to a second compound that elutes from the chromatographic column or if it refers to the entire elution from the chromatographic column.   If the intended limitation is “obtaining a solution comprising ubiquitin from the chromatographic purification”, the claim should be amended accordingly. Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	The invention appears to employ a novel vector (i.e., pET23a-Ub-His6). Since the vector is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  The recited vector’s sequence is not fully disclosed, nor have all the sequences required for its construction been shown to be publicly known and freely available.  The enablement requirements of 35 U.S.C.  §112 may be satisfied by a deposit of the vector. The specification does not disclose a repeatable process to obtain the vector and it is not apparent if the DNA sequences are readily available to the public.  Accordingly, it is deemed that a deposit of this vector should have been made in accordance with 37 CFR 1.801-1.809.
	If a deposit has been made of this vector under the terms of the Budapest Treaty, then an affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration 
	If the deposit has not been made under the Budapest treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809, Applicant  may provide assurance or compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
	a. during the pendency of this application, access to the invention will be afforded to the 	Commissioner upon request;

b. upon granting of the patent the vector will be available to the public under the conditions specified in 37 CFR 1.808;

c. the deposit will be maintained in a public repository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer; and

d. the deposit will be replaced if it should ever become non-viable.

Claim Rejections - 35 USC § 102 (AIA )
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong et al. (Structure 19:1053-1063, 2011) as evidenced by The BL21(DE3) Competent Cells, BL21(DE3) pLysS Competent Cells, and BL21 Competent Cells Instruction Manual (Agilent Technologies 2010, pages 1-11).  
	Claims 1-4, 6 and 9 as interpreted are directed in part to a method for purifying ubiquitin, wherein said method comprises introducing a vector that expresses a His6-tagged ubiquitin in E. coli BL21(DE3), culturing said E. coli BL21(DE3), inducing the expression of said  His6-tagged ubiquitin in E. coli BL21(DE3), harvesting said E. coli BL21(DE3), lysing said E. coli BL21(DE3), purifying the E. coli BL21(DE3)  lysate by applying said lysate to a Ni-NTA column to obtain a composition comprising ubiquitin, dialyzing the composition comprising ubiquitin obtained from the purification in the Ni-NTA column, purifying the dialyzed composition comprising ubiquitin in a gel filtration chromatography column, and concentrating said ubiquitin.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation. 
	Dong et al. teach a method to purify ubiquitin as monomeric ubiquitin (Ub, 9 KDa), dimeric ubiquitin (di-Ublinear; 18 KDa), trimeric ubiquitin (tri-Ublinear; 27 KDa) or tetrameric ubiquitin (tetra-Ublinear; 36 KDa), wherein said method comprises transforming E. coli BL21 pLysS cells with a pET-15b vector that comprises an expression construct encoding a ubiquitin that comprises a thrombin-cleavable His6 tag, culturing said E. coli cells, inducing the expression of said ubiquitin with IPTG, harvesting said E. coli cells, lysing said E. coli cells, centrifuging said E. coli lysate to obtain a supernatant, passing said supernatant through a Ni-NTA column, collecting the ubiquitin-containing elution from said Ni-NTA column after washing with imidazole, dialyzing said ubiquitin-containing elution in the presence of thrombin to cleave the His6  tag, purification of the dialyzed ubiquitin-containing elution lacking the His6  tag in a size-exclusion chromatographic column (gel filtration; HiLoad 26/60 Superdex 75), and concentration of the purified ubiquitin obtained from the size-exclusion chromatographic column (page 1060, left column, Cloning, Expression, and Purification of Ubiquitin, Linear Ubiquitin Chains, and Ubiquination Enzymes – page 1060, right column, lines 1-3).  As evidenced by the 2010 Agilent Technologies Instruction Manual, the E. coli BL21 pLysS cells are E. coli BL21 (DE3) cells (BL21 (DE3)pLysS; page 3, Tables 1 and 2).  Therefore, the teachings of Dong et al. anticipate the instant claims as written/interpreted.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (Structure 19:1053-1063, 2011) as evidenced by The BL21(DE3) Competent Cells, BL21(DE3) pLysS Competent Cells, and BL21 Competent Cells Instruction Manual (Agilent Technologies 2010, pages 1-11) in view of Catanzariti et al. (Protein Science 13:1331-1339, 2004) and further in view of the GE Healthcare Life Sciences Instruction 28-9920-17 AC (April 2001, pages 1-6).  
	The teachings of Dong et al. and the 2010 Agilent Technologies Instruction Manual have been discussed above.  Neither Dong et al. nor the 2010 Agilent Technologies Instruction Manual teach the use E. coli  wherein the protein of interest is fused to ubiquitin so that the protein of interest is at the C-terminus of the fusion protein, and the protein of interest is obtained without altering its original amino acid sequence by cleaving the fusion protein exactly at the point where the protein of interest is linked to ubiquitin after the fusion protein is produced (page 1332, left column, Figure 1).  Catanzariti et al. teach that while purification of a protein of interest can be obtained by linking the protein of interest with a fusion partner that has affinity to a certain ligand, the removal of the fusion partner requires introducing a protease recognition site that alters the N-terminus of the protein of interest (page 1331, right column).    As shown in Figure 1, the protein of interest is linked to the C-terminus of ubiquitin. Catanzariti et al. teach that their expression system uses a vector (pHUE) derived from a pET15b vector (page 1332, right column, first full paragraph).  Catanzariti et al. teach that the cleavage is obtained by using the catalytic core of a mouse deubiquitylating enzyme (DUB) Usp2  (page 1332, left column), which is the catalytic core of the Usp2-45 protein (Usp2-cc; page 1334, left column, Usp2-cc expression, purification and optimization).  Catanzariti et al. teach that Usp2-cc is capable of cleaving a broad range of Ub fusion proteins independent of their size or complexity, making this enzyme highly versatile and well suited for many applications requiring the production of authentic proteins (page 1335, left column, first full paragraph).  Catanzariti et al. teach that their expression system is introduced into E. coli BL21 (DE3) cells (page 1337, right column, last 7 lines).  
	The GE Healthcare Life Sciences Instruction 28-9920-17 AC teaches prepacked columns for preparative gel filtration including HiLoad 16/600 Superdex 200 columns (page 1, Introduction, first paragraph).  Instruction 28-9920-17 AC discloses that Superdex 200 allows for the separation of proteins with a molecular weight between 10,000-600,000 while Superdex 75 allows for the separation of proteins with a molecular weight between 3,000-70,000 (page 1, Introduction, second paragraph)
	Claims 1-4, 6-10 as interpreted are directed in part to a method for purifying ubiquitin, wherein said method comprises introducing a vector that expresses a His6-tagged ubiquitin in E. coli BL21(DE3), E. coli BL21(DE3), inducing the expression of said  His6-tagged ubiquitin in said E. coli BL21(DE3), harvesting said E. coli BL21(DE3), lysing said E. coli BL21(DE3), purifying the E. coli BL21(DE3)  lysate by applying said lysate to a Ni-NTA column to obtain a composition comprising His6-tagged ubiquitin, dialyzing the composition comprising the His6-tagged ubiquitin obtained from the purification in the Ni-NTA column in the presence of USP2-cc to remove the His6-tag, purifying the dialyzed composition comprising ubiquitin in a gel filtration chromatography HiLoad 16/600 Superdex 200 column, and concentrating said ubiquitin.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to (i) express the ubiquitin of Dong et al. using a construct (ubiquitin-His6) where USP2-cc is used instead of thrombin for removal of the His6 tag, and (ii) use a HiLoad 16/600 Superdex 200 prep grade column.   A person of ordinary skill in the art is motivated to (i) express the ubiquitin of Dong et al. using a construct where USP2-cc is used instead of thrombin for removal of the His6 tag for the benefit of avoiding the introduction of a protease cleavage site (LVPR!GS) to ubiquitin that would alter the original amino acid structure of ubiquitin, and (ii) use a HiLoad 16/600 Superdex 200 prep grade column for the benefit of expanding the upper MW limit of the separation range.  One of ordinary skill in the art has a reasonable expectation of success at expressing a construct that encodes ubiquitin-His6 and further cleaving the His6 tag with USP2-cc to obtain ubiquitin because Catanzariti et al. teach that Usp2-cc is capable of cleaving a broad range of Ub fusion proteins independent of their size or complexity. In the instant case, the protein of interest is a six-amino acid peptide (His6).  One of ordinary skill in the art has a reasonable expectation of success at using the HiLoad 16/600 Superdex 200 prep grade column for protein separation because the ubiquitin of Dong et al. has a MW range that falls within the range of Superdex 200.   Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.



Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.


/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


DR
March 11, 2022